DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 15 July 2022.  These drawings are accepted.
Claim Objections
Claim 4 is objected to because of the following informalities:  
Claims 4, lines 3 and 4 recites “the length of the periphery of the membrane greater than”.  It would appear the claim should recite ‘the length of the periphery of the membrane is greater than…’
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what the term adjacent “adjacent” modifies.  Is the opening member adjacent to the membrane or is the chamber adjacent to the membrane?
Regarding claim 16, it is unclear what would constitute an “erratic configuration” specification provides no further definition regarding the limitation.  Further, it is unclear how an “erratic configuration” would not be “determined” since the configuration would be determined to be erratic.
Claims 2 – 15, 17, and 18 are rejected by virtue of their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 1 – 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Talon US 2015/0232263.
Regarding claims 1 and 14, Talon discloses capsule capable of food or beverage preparation, which capsule (11) comprises a hollow body (side walls 20) which is impermeable to liquids and air and is capable of being punctured for injection of a fluid inside the capsule (paragraph [0047]).  A chamber is formed inside the hollow body (20) and contains an ingredient (coffee or a soluble ingredient) (paragraph [0013]) capable of preparing a food or beverage by dissolution into a fluid under pressure or extraction by the fluid under pressure.  A membrane (23/25) is fastened (sealed) (paragraph [0047] and [0053]) to the hollow body (20) to retain a pressure (paragraph [0047]) in the chamber, at least part of the membrane (23/25) covers an opening formed in a bottom end of the chamber which opening is surrounded by a rim to which an edge of the membrane (26/25) is fastened by a fastening member (seal) forming a seal between the hollow body (20) and the membrane (23/25) (paragraph [0047] and [0053]), and an opening member (plate 24) is located outside the chamber adjacent to said membrane (23/25) (paragraph [0049] – [0054] and fig. 4).  The opening member (24) is capable of opening the membrane (23/25) when the membrane (portion 25) is pressed against said the opening member (24) under an opening pressure (paragraph [0059] and fig. 7).  Further, the part of the membrane (23) which is surrounded by the seal has a developed surface area which forms a dome, that is to say that the part of the membrane which is surrounded by the seal comprises an area that appears to be at least between 110% and 140% of the area of a flat surface surrounded by the seal (fig. 7 and 8)
Regarding claim 2 and the particular surface area of the opening formed in the bottom end of the chamber and the developed surface area of the membrane, whilst Talon does not disclose a particular area of the bottom end of the chamber or the developed surface are of the membrane that covers said opening, Talon does disclose a capsule body of the same configuration as that of the applicants and it is not seen that patentability would be predicated on the specific surface areas.  Where the only difference between the prior art capsule and the claims is a recitation of relative dimensions of the claimed capsule and a capsule having the claimed relative dimensions would not perform differently than the prior art capsule, the claimed capsule is not patentably distinct from the prior art capsule.  The mere scaling up of a prior art capsule capable of being scaled up, if such were the case, would not establish patentability in a claim to an old capsule so scaled (MPEP § 2144.04 IV.A.).
Regarding claim 3, Talon discloses the membrane is sealed to a rim of the opening at the bottom of the chamber which is to say that it is obvious that a fastening member would have to comprise a band of adhesive, i.e. a seal band in order for the membrane to be sealed to the rim and allow for a pressure buildup to occur (paragraph [0047] and [0053]).  Further whilst Talon does not disclose a particular adhesive once it was known to seal the membrane to the rim of the opening at the bottom of the chamber the particular adhesive one would choose to employ would have been an obvious matter of choice and/or design, which is to say that the substitution of one known adhesive for another known adhesive would have been obvious.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious (MPEP 2144.06 II.).
Regarding claim 4, Talon discloses the membrane (23/25) would be formed from a flat sheet which surrounds the opening (fig. 4).  As clearly seen in figure 7 the flat sheet forms a dome which is to say said sheet would have to have a periphery with a length greater than a periphery of the rim which surrounds the opening and the length of the periphery of the membrane greater than the length of the periphery of the rim in order to form said dome and evenly distributed along the periphery of the rim (fig. 7 and 8).
Regarding claim 5, Talon discloses the opening formed in the bottom end of the chamber is substantially circular, and the membrane (23/25) forms a dome over the opening formed in the bottom end of the chamber when a pressure in the chamber greater than a pressure outside the chamber (fig. 7).
Regarding claims 7 and 8, Talon discloses the opening member is a plate (24) having an upper surface facing the membrane and the upper surface of said plate forms sharp raised elements which would be in the form of pyramids capable of puncturing the membrane (paragraph [0047] – [0048] and fig. 3). 
Regarding claim 9, once it was known that the part of the membrane which covers the opening formed in the bottom of the chamber has a surface area of more than a surface area of the plate it is not seen that patentability would be predicated on the specific amount of surface area greater than the surface area of the surface area of the plate.  Where the only difference between the prior art capsule and the claims is a recitation of relative surface area of the claimed membrane and a capsule having the claimed relative membrane dimensions would not perform differently than the prior art capsule membrane, the claimed capsule membrane is not patentably distinct from the prior art capsule membrane.  The mere scaling up of a prior art capsule membrane capable of being scaled up, if such were the case, would not establish patentability in a claim to an old capsule membrane so scaled (MPEP § 2144.04 IV.A.).
Regarding claims 10 – 12, Talon discloses the membrane is made of plastic (paragraph (paragraph [0047]) and a metallic covering, i.e. aluminium (paragraph [0053]) and has pre-weakened spots (slits – precut through only a portion of said membrane) (paragraph [0055]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Talon US 2015/0232263 as further evidenced by Ozanne et al. US 2013/0177677.
Claim 6 differs from Talon in the at least part of the membrane covering the opening formed in the bottom end of the chamber has folds to as to be substantially flat when the pressure in the chamber and the pressure outside the chamber are balanced and the membrane in part unfolds when the under the effect of a pressure established in the chamber.  Ozanne discloses a capsule (2) capable of being used for food or beverage which capsule has a hollow body (enclosure 20) which is impermeable to liquids and to air and capable of being punctured (injection device 38) for the injection of fluid inside the capsule (paragraph [0059]).  A chamber is formed from the body (shell 21) and contains an ingredient (5) capable of preparing food or beverage by dissolution into a fluid under pressure or extraction by the fluid under pressure.  There is a membrane fastened to the body to retain pressure in the chamber, at least part of the membrane covers an opening formed in an end of the chamber which opening is surrounded by a rim, and the edge of the membrane is fastened to the rim (to a peripheral outer rim 24) to form a seal between the body and the membrane (paragraph [0053] – [0055]).  Ozanne further discloses the membrane has folds to as to be substantially flat when the pressure on each side of the membrane is balanced (fig. 5A) and that the membrane can be at least in part unfolded under the effect of a pressure established in the chamber (fig. 5B).  Ozanne is providing a folded membrane in the capsule take up less space and allow a safe reproducible pressure rise thus allowing the food or beverage ingredient to be more fully extracted which is applicant’s reason for doing so as well.  To therefore modify Talon and provide a folded substantially flat membrane in the chamber to allow a safe reproducible in the chamber to more fully extract the ingredients as taught by Ozanne would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Regarding claims 15 and 16, Talon in view of Ozanne disclose the folds of the at least part of the membrane covering the opening would be capable of being positioned along the flat surface surrounded by the seal and the folds have a determined or erratic configuration (‘677, fig. 1 and 5A).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Talon US 2015/0232263 as further evidenced by Denisart et al. US 2009/0211458.
Claim 13 differs from Talon in that Talon does not disclose a specific material from which the chamber would be formed.  It is well known in the art however that beverage capsule chambers are made from various materials such as plastics as further evidenced by Denisart (paragraph [0099]).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Talon US 2015/0232263 in view of Ozanne in view of Applicant’s Admission of the Prior Art (AAPA).
Regarding claims 17 and 18, Talon disclose the opening member would be a plate (24) having an upper surface facing the membrane and the upper surface of said plate forms sharp raised elements which would be in the form of pyramids capable of puncturing the membrane (paragraph [0047] – [0048] and fig. 3).  As disclosed by AAPA (specification page 8, ln 7 – 9 and page 14, ln 17 – page 15, ln 3) when the opening member is a plate having an upper surface facing the membrane which plate forms sharp raised elements in the form of pyramids capable of puncturing at least part of the membrane covering the opening the membrane would be capable of entering spaces between the raised elements of the opening member and said at least part of the membrane as deformed for cover at least 60% of the surface area of the plate (applicant’s fig. 4C).
Response to Arguments
Applicant's arguments filed 15 July 2022 have been fully and carefully considered but they are not found persuasive.
Applicant urges that Talon does not disclose at least part of the membrane which is surrounded by the seal has a developed surface area comprised between 110% and 140% of an area of a flat surface surrounded by the seal.  This urging is not deemed persuasive.
As recited in claim 1 “the at least part of the membrane which is surrounded by the seal has a developed surface area comprised between 110% to 140% of an area of a flat surface surrounded by the seal” does not require the entire membrane to have a developed surface area comprised between 110% to 140% of an area of a flat surface surrounded by the seal but only “at least part of the membrane” which Talon certainly does disclose.  Further, the mere scaling up of a prior art membrane capable of being scaled up, if such were the case, would not establish patentability in a claim to an old membrane so scaled.  Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        13 October 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792